Name: Commission Regulation (EEC) No 1333/81 of 19 May 1981 fixing, for the 1981/82 marketing year, the reference prices for lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 81 Official Journal of the European Communities No L 133/9 COMMISSION REGULATION (EEC) No 1333/81 of 19 May 1981 fixing , for the 1981 /82 marketing year, the reference prices for lemons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, for the 1981 /82 marketing year the financial compensations provided for by Regulation (EEC) No 2511 /69 have been increased , compared with the preceding marketing year, by a percentage equal to that used for increases in the basic and buying-in prices ; whereas the reference prices for the 1981 /82 marketing year should therefore be maintained at the level fixed for the 1980/81 marketing year ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1116/81 (2 ), and in particular Article 27(1 ) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; HAS ADOPTED THIS REGULATION : Whereas lemons are produced in such quantities in the Community that reference prices should be fixed for them ; Article 1 Whereas lemons harvested during a crop year are marketed from June to May of the next year ; whereas the reference price should therefore be fixed for a period running from 1 June to 31 May of the following year ; For the 1981 /82 marketing year, the reference prices for fresh lemons (subheading ex 08.02 C of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes, shall be as follows : Whereas, to take seasonal variations into account, the year should be divided into several periods and a refer ­ ence price fixed for each of these periods ;  June : 29 81  July : 33-04  August : 34-36  September : 30-28  October : 26-3 1  November : 23-39  December : 24-08  January : 25-36  February : 23-83  March : 24-35  April : 24-76  May : 27-19 Whereas, in accordance with the second paragraph of Article 23 (2) of Regulation (EEC) No 1035/72, refer ­ ence prices for lemons are to be fixed at a level equal to that of the previous marketing year, adjusted as necessary by a percentage not exceeding the differ ­ ence between the percentages representing respec ­ tively the variations compared with the preceding marketing year in basic and buying-in prices and in the financial compensation provided for by Council Regulation (EEC) No 251 1 /69 (3 ), as last amended by Regulation (EEC) No 1116/ 81 ; Article 2 ( 1 ) OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 1 18 , 30 . 4 . 1981 , p . 1 . 0 ) OJ No L 318 , 18 . 12 . 1969 , p . 1 . This Regulation shall enter into force on 1 June 1981 . No L 133/ 10 Official Journal of the European Communities 20 . 5 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1981 . For the Commission Poul DALSAGER Member of the Commission